                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

KENNETH RAY ADAMS,                                                                   PLAINTIFF
ADC #129484

v.                                    4:18CV00781-JTK

PARKER                                                                            DEFENDANT

                                         JUDGMENT

       Pursuant to the Memorandum and Order entered in this matter on this date, it is Considered,

Ordered, and Adjudged that this case is DISMISSED with prejudice.

       IT IS SO ADJUDGED this 19th day of September, 2019.




                                            _________________________________
                                            JEROME T. KEARNEY
                                            UNITED STATES MAGISTRATE JUDGE




                                                1
